EX-10.3
INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made and entered into this ___  day of May, 2010 by and
between Optionable, Inc., a Delaware corporation (the “Corporation”), and Brad
O’Sullivan (“Agent”).


WHEREAS, Agent will perform a valuable service to the Corporation in his
capacity as a Director and Chief Executive Officer of the Corporation;


WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the corporation, including persons servicing at the request of
the Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “DGCL”);


WHEREAS, the Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons;  and


WHEREAS, in order to induce Agent to serve as a Director and Chief Executive
Officer of the Corporation, the Corporation has determined and agreed to enter
into this Agreement with Agent;


NOW, THEREFORE, in consideration of Agent's service as a Director and Chief
Executive Officer of the Corporation, after the date hereof, the parties hereto
agree as follows:


1.  Services to the Corporation.  Agent will serve, at the will of the
Corporation or under separate contract, if any such contract exists, as a
director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of his ability so long as he is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.


2. Indemnity of Agent.  The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized, or permitted by the provisions
of the Bylaws and the DGCL, as the same may be amended from time to time (but,
only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws or the DGCL permitted prior to
adoption of such amendment).
 
 
1

--------------------------------------------------------------------------------

 


3.  Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise, provided for herein, subject only to the exclusions
set forth in Section 4 hereof, the Corporation hereby further agrees to hold
harmless and indemnify Agent:


(a) against any and all expenses (including attorneys' fees), witness fees,
damages, judgments, fines and amounts paid settlement and any other amounts that
Agent becomes legally obligated to pay because of any claim or claims made
against or by him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitration, administrative
or investigative (including an action by or in the right of the Corporation) to
which Agent is, was or at any time becomes a party, or is threatened to be made
a party, by reason of the fact that Agent is, was or at any time becomes a
director, officer, employee or other agent of the Corporation, or is or was
serving or at anytime serves at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise; and


(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the DGCL and of the Bylaws.


4.  Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:


(a)  on account of any claim against Agent for an accounting of profits made
from the purchase or sale by Agent of securities of the Corporation pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar
provisions of any federal, state or local statutory law;


(b) on account of Agent's conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;


(c)  on account of Agent's conduct that constituted a breach of Agent's duty of
loyalty to the Corporation or resulted in, any personal profit or advantage to
which Agent was not legally entitled;


(d)  for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;


(e) if indemnification is not lawful (and, in this respect, both the Corporation
and the Agent have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication); or


(f)  in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the DGCL, or (iv) the proceeding is initiated pursuant to the provisions of
Section 9 hereof.
 
 
2

--------------------------------------------------------------------------------

 


5. Continuation of Indemnity.  All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitration, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.


6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys' fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.


7. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this
Agreement.  With respect to any such action, suit or proceeding as to which
Agent notifies the Corporation of the commencement thereof:


(a)  the Corporation will be entitled to participate therein at its own expense;


(b)  except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless (i)
the employment of counsel by Agent has been authorized by the Corporation, (ii)
Agent shall have reasonably concluded that there may be a conflict of interest
between the Corporation and Agent in the conduct of the defense of such action
or (iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of Agent's
separate counsel shall be at the expense of the Corporation. The Corporation
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Corporation or as to which Agent shall have made
the conclusion provided for in clause (ii) above; and
 
 
3

--------------------------------------------------------------------------------

 


(c)  the Corporation shall not be liable to indemnify Agent under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Corporation shall
be permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on Agent
without Agent's written consent, which may be given or withheld in Agent's sole
discretion.
.
8.  Expenses. The Corporation shall advance, prior to the full disposition of
any proceeding, promptly following request therefor, all expenses incurred by
Agent in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the DGCL or otherwise.


9.  Enforcement.  Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting his claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation, (including its Board of
Directors or its stockholders) to have made a determination prior to the
commencement of such enforcement action that indemnification of Agent is proper
in the circumstances, nor an actual determination by the Corporation (including
its Board of Directors or its stockholders) that such indemnification is
improper shall be a defense to the action or create a presumption that
Agent is not entitled to indemnification under this Agreement or otherwise.


10.  Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.


11.  Non-Exclusivity of Rights.  The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Corporation's Articles of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.
 
 
4

--------------------------------------------------------------------------------

 


12. Survival of Rights.


(a) The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent's heirs, executors and administrators.


(b) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


13. Severability.  Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the DGCL or any other applicable
law.


14.  Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York.


15.  Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.


16. Identical Counterparts. This Agreement may be executed in one or more
original or facsimile counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute but one and
the same Agreement. Only one such counterpart need be produced to evidence the
existence of this Agreement.


17.  Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.


18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed, (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid or (iii) by confirmed email or facsimile:
 
 
5

--------------------------------------------------------------------------------

 


(a) If to Agent, at the address indicated on the signature page hereof.


(b) If to the Corporation, to the address indicated on the signature page
hereof.


With a copy to:
 
McCormick & O’Brien, LLP
9 East 40th Street
Fourth Floor
New York, NY 10016
Facsimile: (212)504-9574
Telephone: (212)286-4471
Attention: Charles F. McCormick, Esq.
E-mail:  charles@mcoblaw.com


or to such other address as may have been furnished by either party to the
other.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
OPTIONABLE, INC
AGENT
       
By:_________________________________
____________________________
 
Andrew Samaan, Authorized Signatory
Brad O’Sullivan
       
Address:
Address:
 
Date:
Date:
 

 
 
 
6